By Judge William R. Shelton
The parties and counsel appeared on April 19, 1992, for a trial on the above-referenced matter. Upon the conclusion of the evidence, the Court took the issues under advisement.
The evidence which was presented shows that the defendant’s pet was lost for a period of time around March 8, 1991. That during this time, the animal was struck by an automobile or somehow suffered injuries requiring medical treatment. The dog was brought to the plaintiff’s animal hospital and was treated for its injuries, fed, and sheltered. On March 21, 1991, the animal’s owner, the defendant herein, was identified, and the dog was picked up from Chesterfield Animal Control. The defendant was billed for the medical treatment received by his pet but has refused to pay.
The law will impose a promise to pay to prevent one from being unjustly enriched at another’s expense. Kern v. Freed Co., 224 Va. 678, 680 (1983). This is an equitable principal which creates an implied or quasi-contract. Id. In the case at bar, the plaintiff rendered medical treatment to the pet of the defendant. The defendant has acknowledged ownership of the animal and has reclaimed the animal. To now permit the defendant to deny liability for the medical expenses incurred in treating the animal would be unjust. The Court therefore finds it appropriate to enter judgment in favor of the plaintiff in the amount of $394.44 plus costs.